 

 

 

Exhibit 10.12

 

 

 

Execution Copy

 

 

 

GRANT AGREEMENT

 

 

between

 

 

ARIZONA COMMERCE AUTHORITY,

an agency of the State of Arizona,

 

 

and

 

 

ACCELR8 TECHNOLOGIES CORPORATION,

a Colorado corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

   

Execution Copy

GRANT AGREEMENT

THIS GRANT AGREEMENT (the “Agreement”), dated to be effective as of August __,
2012 (the “Effective Date”), is made by and between the ARIZONA COMMERCE
AUTHORITY, an agency of the State of Arizona (together with its successors and
assigns, the “Authority”); and ACCELR8 TECHNOLOGIES CORPORATION, a Colorado
corporation, (“Accelr8”). The Authority and Accelr8 are sometimes referred to
individually as a “Party,” and collectively, as the “Parties”.

RECITALS:

A.                The Authority was established by the State of Arizona with a
mission to provide private sector leadership in growing and diversifying the
economy of the State, and creating high quality employment in the State through
expansion, attraction and retention of businesses and marketing the State for
the purpose of expansion, attraction and retention of business.

B.                 The Authority has the power and authority, inter alia, to
provide grants to qualifying businesses that promote the mission of the
Authority.

C.                 Accelr8 has proposed the development, operation and expansion
of a business enterprise within the State (the “Project”). In its first three
years from the Relocation Date, Accelr8 anticipates that the Project will
involve the creation of a significant number of new Qualified Jobs (as
hereinafter defined), with highly competitive average annual wages and a
meaningful Capital Investment (as hereinafter defined). The Parties acknowledge
that the foregoing Qualified Jobs and Capital Investment may be created and/or
funded, as applicable, by Accelr8 or an affiliate thereof, including one of its
subsidiaries.

D.                Accelr8 is currently headquarted in Colorado, has evaluated
the feasibility of developing the Project in Arizona, Colorado and Michigan. In
reliance upon the Grant (as hereinafter defined) from the Authority, as well as
other State- and County-sponsored incentives, Accelr8 has elected, in the
exercise of its discretion and without any legal obligation to do so, to locate
the Project in Arizona. The Authority, in view of its mission to promote
economic development in Arizona, and based upon independent, third-party fiscal
and economic impact projections for the Project commissioned and paid for by the
Authority (the “Economic Study”), wishes to incentivize Accelr8 to develop the
Project in Arizona by offering a grant (pursuant to A.R.S. § 41-1545.02) to
Accelr8 in the amount of $1,000,000.00 (the “Grant”) for use in the advancement
of the Project, subject in full or in part to Accelr8 achieving the conditions
set forth herein, including the employment projections.

E.                 The Authority has determined, in the exercise of its informed
judgment, and based upon the Economic Study, that the objective value of the
performance obligations of Accelr8 which have been bargained for in this
Agreement, including but not limited to Accelr8’s commitment to create the
Qualified Jobs, exceeds the benefits conferred on Accelr8 by the Authority under
this Agreement.

F.                  The Parties agree and intend that the acts of the Parties
described in and required by this Agreement (including those acts which Accelr8
presently is neither obligated nor under any legal compulsion to do), are
specifically and expressly “bargained for” by and between the Parties as part of
the Parties’ promised performance to each other, and therefore constitute direct
“consideration” to support this Agreement.

 

-2-

 

 



 
 

 

Execution Copy 



G.                The Authority has determined that Accelr8’s anticipated
creation of Qualified Jobs (as hereinafter defined) will enhance the economic
vitality of Arizona by generating employment opportunities and tax revenues that
would not otherwise exist but for Accelr8’s development and implementation of
the Project in Arizona pursuant to the terms of this Agreement, and has further
determined that the Grant will be of material benefit to Arizona in light of
such employment opportunities and revenues generated by the development and
implementation of the Project in Arizona and potential future expansion of the
Project in this State.

H.                In furtherance of the benefits it has concluded will be
obtained by Arizona as a result of the Grant, the Authority has agreed to make a
separate Loan (as hereinafter defined) to Pima County, Arizona for the purpose
of funding certain real estate and building improvements to a facility in
Tucson, Arizona that will house the Project.

I.                   Based on the Grant and other considerations provided by the
Authority, and acting in material reliance thereon, Accelr8 has agreed to locate
and develop the Project in Arizona.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, conditions,
representations and warranties herein contained, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE 1: DEFINITIONS

1.1.            Defined Terms. For purposes of this Agreement, the following
terms shall have the meanings ascribed to them below, unless the context
requires otherwise:

1.1.1.            “Accelr8” shall have the meaning set forth in the first
grammatical paragraph of this Agreement;

1.1.2.            “Accelr8 Information” shall have the meaning set forth in
Section 8.6;

1.1.3.            “Accelr8’s Closing Affidavit” shall mean Accelr8’s Closing
Affidavit in form and substance satisfactory to the Authority, to be executed
and delivered by Accelr8 to the Authority at the Closing, substantially in the
form attached hereto as Exhibit A;

1.1.4.            “Agreement” shall mean this Grant Agreement and all exhibits
and supplements hereto as it or they may be amended or supplemented from time to
time as provided in this Agreement;

1.1.5.            “Applicable Laws” shall mean the federal, state, county and
local laws (statutory and common law), ordinances, rules, regulations, permit
requirements, and other requirements and official policies of the State of
Arizona (or any applicable political subdivision or agency thereof) which apply
to the Project as of the Effective Date;

 

-3-

 



 
 

 

Execution Copy

1.1.6.            “Arizona Investment” shall mean compliance with all of the
following:

A.    As soon as reasonably practicable but in no case later than one year from
the Effective Date, Accelr8 shall relocate substantially all of its existing
operations, including its corporate headquarters, to Arizona and shall retain
those currently-existing operations, together with expanded operations
associated with the Project, in Arizona through the Maturity Date; and

B.     Within three years after the Relocation Date, the Project shall create in
Arizona at least 65 new Qualified Jobs (“Qualified Jobs”) in Arizona and shall
retain the new Qualified Jobs in Arizona through the Maturity Date; and

C.     Within three years after the Relocation Date, Grantee shall make a
Capital Investment (as hereinafter defined) in the Project of at least
$4,520,000.00.

1.1.7.            “Authority” shall have the meaning set forth in the preamble
of this Agreement;

1.1.8.            “Business Day” shall mean any day of the year, excluding
Saturday, Sunday and any day which is a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
are actually closed in Phoenix, Arizona;

1.1.9.            “Capital Investment” shall mean the aggregate of all
expenditures by or on behalf of Accelr8 (or an affiliate thereof) to acquire or
lease real property, improve real property, and acquire or lease tangible
personal property that is (or will be) used in operating or advancing the
Project, including, but not limited to, land, buildings, machinery, equipment
(whether located at real property owned or leased by Accelr8 (or an affiliate)
or used by Accelr8 (or an affiliate) personnel and fixtures (including but not
limited to any lease payments made by Accelr8 prior to the Maturity Date;

1.1.10.        “Close Out Report” shall have the meaning described in Section
6.1.3;

1.1.11.        “Corporate Succession” means (i) a sale or transfer of all or
substantially all of Accelr8’s business assets, (ii) a change in the form of
business entity (or State of domestication) through which Accelr8 conducts its
business, or (iii) the merger or consolidation of Accelr8 with another business
entity, in each case where such entity assumes all liabilities and obligations
of Accelr8 hereunder, or (iv) the acquisition of all the outstanding capital
stock of Accelr8 by another entity.

1.1.12.        “Default” shall mean the happening or occurrence of any event or
circumstance which, with notice or the lapse of time, or both, would constitute
an Event of Default as defined in this Agreement;

1.1.13.        “Economic Study” shall have the meaning set forth in Recital D;

 

-4-

 



 
 

 

Execution Copy 

1.1.14.        “Effective Date” shall have the meaning set forth in the first
grammatical paragraph of this Agreement;

1.1.15.        “Event of Default” shall mean any of the events described in
Section 8.1;

1.1.16.        “Governmental Authority” shall mean, as applicable, the United
States of America, the State of Arizona, and any other political subdivision,
agency, or instrumentality exercising jurisdiction over Accelr8;

1.1.17.        “Grant” shall have the meaning set forth in Recital D;

1.1.18.        “Grant Payments” shall mean the incremental payments of the Grant
from the Authority to Accelr8 pursuant to Milestone Grant Payments in accordance
with the achievement of Milestones;

1.1.19.        “Loan” shall mean the loan in the amount of $700,000 to be made
by the Authority to Pima County, Arizona for the purpose of funding certain real
estate and building improvements to a facility in Tucson, Arizona;

1.1.20.        “Maturity Date” shall mean the date which is five years from the
Relocation Date;

1.1.21.        “Measurement Date” shall mean the date which is three years from
the Relocation Date;

1.1.1.               “Milestone” shall mean generally one of Milestone One, Two,
Three or Four (each as hereinafter defined);

1.1.2.               “Milestone One” shall mean Accelr8 completing the
following:

(i) Relocation of substantially all existing Accelr8 operations, including its
corporate headquarters, to Arizona; and

(ii) Creation of 15 Qualified Jobs;

1.1.3.               “Milestone Two” shall mean Accelr8 having created an
aggregate of 30 Qualified Jobs (including Qualified Jobs under Milestone One);

1.1.4.               “Milestone Three” shall mean Accelr8 having created an
aggregate of 40 Qualified Jobs (including Qualified Jobs under Milestone One and
Milestone Two);

1.1.5.               “Milestone Four” shall mean the date that is the earlier of
the Measurement Date or the date upon which Accelr8 has completed both of the
following:

(i) Created in excess of 65 Qualified Jobs (including Qualified Jobs under
Milestone One, Milestone Two and Milestone Three); and 

(ii) Made a Capital Investment of at least $4,520,000.00.



-5-

 

 

 
 

 

Execution Copy 



1.1.22.        “Milestone One Grant Payment” shall mean a payment from the
Authority (via the Escrow Account) to Accelr8 equal to the product of the
Multiplier x $250,000;

1.1.23.        “Milestone Two Grant Payment” shall mean a payment from the
Authority (via the Escrow Account) to Accelr8 equal to the product of the
Multiplier x $250,000;

1.1.24.        “Milestone Three Grant Payment” shall mean a payment from the
Authority (via the Escrow Account) to Accelr8 equal to the product of the
Multiplier x $250,000;

1.1.25.        “Milestone Four Grant Payment” shall mean a payment from the
Authority (via the Escrow Account) to Accelr8 calculated as follows:

(i)the product of (the product of the total number, not to exceed 65, of
Qualified Jobs created and maintained through Milestone Four x $13,076.93) x the
Multiplier;

plus

(ii)the product of $150,000 x the quotient of the Capital Investment made to
date, up to $4,520,000.00 ÷ $4,520,000;

minus

(iii)total Grant Payments made to date.

In the event that the amount calculated under the foregoing formula is negative,
Accelr8 shall be required to pay the additive inverse of that amount to the
Authority, which payment shall be due within ten Business Days after written
notice thereof to Accelr8.

1.1.26.        “Multiplier” shall be the lesser of (i) 1 or (ii) the quotient of
the average annual wages (including salary, bonuses and other payments
designated by any applicable taxing authority as personal income) of all
Qualified Jobs created by Accelr8 as of the applicable Milestone ÷ $70,000. For
clarification, the determination of average annual wages does not require
Accelr8 to include all jobs across its workforce but only those that it
designates in its sole discretion as a Qualified Job for purposes of a
Milestone;

1.1.27.        “Notice and Cure Period” shall mean, as used in this Agreement,
5:00 p.m. Arizona Time on the 60th day after the deemed receipt by Accelr8 from
the Authority or by the Authority from Accelr8, in accordance with Section 8.1,
of a written notice of failure to perform any covenant or agreement or to pay
when due any payment of principal, interest, fees, late charges, or other sums
due under the this Agreement, during which 60-day period the payment may be made
or the performance undertaken and completed;

1.1.28.        “Party” or “Parties” shall have the meaning set forth in the
preamble of this Agreement;

 

-6-

 



 
 

 

Execution Copy 

1.1.29.        “Person” means an individual, partnership, corporation (including
a business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof;

1.1.30.        “Processing Fee” shall mean the sum of $10,000.00 due the
Authority and paid by Accelr8 from the Grant;

1.1.31.        “Progress Report” shall be provided pursuant to Section 6.1 and
in the form set forth on Exhibit B of this Agreement; provided that Accelr8 will
endeavor to cooperate with an additional reasonable requests for information
made by the Authority;

1.1.32.        “Project” shall have the meaning set forth in Recital C;

1.1.33.        “Qualified Job” shall mean a job that is permanent (i.e., not
seasonal, on a contract basis for a prescribed period or otherwise temporary),
full-time (designated as such by Accelr8 in its reasonable discretion), new to
Arizona, and for which Accelr8 pays average (across all Qualified Jobs
identified solely by Accelr8 in its discretion for purposes of a Milestone)
annual wages (including salary, bonuses and other payments designated by any
applicable taxing authority as personal income) of at least $63,000 and offers
health insurance benefits and pays at least 65% of the premiums. For
clarification, the determination of average annual wages does not require
Accelr8 to include all jobs across its workforce but only those that it
designates in its sole discretion as a Qualified Job for purposes of a
Milestone; and

1.1.34.        “Relocation Date” shall mean the earlier of (i) the one year
anniversary of the Effective Date or (ii) the date that Accelr8 officially
changes its headquarters to Arizona as evidenced by the Kino facility being
completed and Accelr8 employees working there.

1.1.35.        “State” shall mean the state of Arizona.

ARTICLE 2: AUTHORITY’S AGREEMENT TO MAKE THE GRANT AND LOAN

2.1 Agreement to Pay the Grant Funds into Escrow. Within three Business Days
after execution and delivery to the Authority of this Agreement, the Escrow
Agreement and the Closing Affidavit by Accelr8 and Escrow Agent (as applicable),
the Authority shall pay the full amount of the Grant ($1,000,000), net of the
Processing Fee, into an escrow account (the “Escrow Account”), which shall be
administered by Alliance Bank of Arizona (the “Escrow Agent”) and governed by an
Escrow Agreement among the Parties and the Escrow Agent in the form set forth on
Exhibit C to this Agreement (“Escrow Agreement”).

2.2 Schedule of Grant Payments from Escrow. The Authority shall direct the
Escrow Agent in writing to release the funds in the Escrow Account pursuant to
the following schedule (or, in the case of Milestone Four, the Authority shall,
if applicable, notify Accelr8 in writing that it owes a payment to the
Authority):

2.2.1 The Milestone One Grant Payment following submission of a Progress Report
evidencing achievement of Milestone One; provided, however, that if Milestone
One has not occurred by the Measurement Date, no Milestone One Grant Payment
shall be made.

 

-7-

 



 
 

 

Execution Copy 

2.2.2 The Milestone Two Grant Payment following submission of a Progress Report
evidencing achievement of Milestone Two; provided, however, that if Milestone
Two has not occurred by the Measurement Date, no Milestone Two Grant Payment
shall be made.

2.2.3 The Milestone Three Grant Payment following submission of a Progress
Report evidencing achievement of Milestone Three; provided, however, that if
Milestone Three has not occurred by the Measurement Date, no Milestone Three
Grant Payment shall be made.

2.2.4 The Milestone Four Grant Payment following submission of a Progress Report
evidencing achievement of Milestone Four.

2.3 Time Periods for Payments. Within 10 Business Days following submission of a
complete Progress Report supporting an applicable Milestone Payment, the
Authority must instruct the Escrow Agent in writing (with a copy to Accelr8 in
accordance with Section 8.1) to release the applicable Milestone Grant Payment
to Accelr8.

2.4 No Further Payments for Activities After the Measurement Date. Except in
relation to any dispute between the Parties about any outstanding amounts or
payments due Accelr8 and subject to Section 7.1.1, any unpaid portion of the
Grant to which Accelr8 has not become entitled as of the Measurement Date (as
reflected in a Progress Report submitted by Accelr8 and accepted as final by the
Authority), shall be returned to the Authority by the Escrow Agent and shall no
longer be available to Accelr8.

2.5 No Representation or Warranty Regarding Tax Treatment. The Authority
expressly disclaims any representation or warranty with respect to the treatment
of the Grant to Accelr8 under any state, local, or federal income (or similar)
taxation statutes, ordinances, or regulations.

2.6 Loan to Local Jurisdiction. Contemporaneous with the funding of the Grant
into the Escrow Account, the Authority shall pay the full amount of the Loan
($700,000) to Pima County. Accelr8 shall be under no obligation to guarantee or
repay the Loan.

2.7 Processing Fee. Accelr8 agrees to pay to the Authority the Processing Fee
which is and shall be earned by the Authority’s making the Grant, and the
Authority’s rights in and to the Processing Fee shall not be contingent upon any
other act by the Authority or any event or occurrence whatsoever.

ARTICLE 3: CONDITIONS TO THE GRANT

3.1                Conditions to the Grant. As a condition to receiving a Grant
payment, Accelr8 shall have satisfied (or caused to be satisfied) the conditions
and requirements specifically set forth below in this Section 3.1, provided,
however, that the condition set forth in Section 3.1.1(i) below shall apply only
to the Milestone One Grant Payment and shall not apply to any other Milestone
payments or to Accelr8’s eligibility for any Arizona tax credits except as may
be separately required by applicable statute under such tax credit programs:

3.1.1 Accelr8 shall have delivered to the Authority the following documents,
duly executed and acknowledged as necessary:

 

-8-

 



 
 

 

Execution Copy 

(i) Accelr8’s Closing Affidavit, for the Milestone One Grant Payment only;

(ii) Certificates of Good Standing, (a) issued by the state in which Accelr8 is
domiciled confirming that Accelr8 is in good standing in such state, and (b)
issued by the Arizona Corporation Commission confirming that Accelr8 is in good
standing as a foreign corporation in the State of Arizona; and

(iv) Evidence, in form and content reasonably satisfactory to the Authority,
that Accelr8 owes no delinquent taxes to a taxing jurisdiction in the State; and

(v) Evidence, in form and content reasonably satisfactory to the Authority, that
Accelr8 is registered with and is participating in the E-Verify program pursuant
to A.R.S. § 23-214.

3.1.2 No Event of Default shall exist.

ARTICLE 4: REPRESENTATIONS AND WARRANTIES OF THE AUTHORITY

The Authority hereby represents to Accelr8 as of the Effective Date as follows:

4.1                The Authority is duly created pursuant to A.R.S. §§41-1501 et
seq.;

4.2                The Authority has duly authorized its Interim President and
Chief Executive Officer, Sandra Watson, to enter into this Agreement on behalf
of the Authority; and

4.3                The Authority knows of no litigation, proceeding, initiative,
referendum, investigation or threat of any of the same contesting the powers of
the Authority or its officials with respect to this Agreement that has not been
disclosed in writing to Accelr8.

ARTICLE 5: REPRESENTATIONS AND WARRANTIES OF ACCELR8

Accelr8 hereby represents and warrants to the Authority as of the Effective Date
as follows:

5.1                To the best of Accelr8’s knowledge and belief, all
information supplied or delivered to the Authority by Accelr8 in connection with
the transactions contemplated by this Agreement is materially true, correct, and
complete as of the dates specified therein;

5.2                No material adverse change has occurred in the financial
condition of Accelr8 since the dates of the financial statements;

5.3                Except as may have previously been disclosed, in writing, to
the Authority, there are no actions, suits, or proceedings pending or, to
Accelr8’s knowledge after due diligence, threatened in any court or before or by
any Governmental Authority which materially and adversely affect Accelr8’s
ability to pay and perform Accelr8’s obligations under the Agreement, or which
involve the validity, enforceability, or priority of any of the Agreement;

5.4                The Agreement constitutes a valid and binding obligation of
Accelr8, enforceable in accordance with its terms. The consummation of the
transactions contemplated hereby and the performance of any of the terms and
conditions hereof will not result in a breach of or constitute a default under
any mortgage, deed of trust, promissory note, credit agreement, judgment or any
other agreement to which Accelr8 is a party or by which Accelr8 may be bound;

 

-9-

 



 
 

 

Execution Copy 

5.5                Accelr8 has examined and is familiar with all conditions
associated with the Grant, as set forth herein;

5.6                Accelr8 is a Colorado corporation, duly formed and validly
existing under the laws of the State of Colorado, as currently enacted, and
Accelr8 has the full corporate power and authority to enter into this Agreement
and to carry out the transactions contemplated to be carried out hereunder. The
persons signing this Agreement on behalf of Accelr8 have full corporate power
and authority to do so. All necessary consents, approvals, resolutions and other
action required to duly authorize, execute and deliver the Agreement and to
perform thereunder, to the extent required by Accelr8 for such authorization,
execution, delivery and performance thereunder, have been obtained or taken by
Accelr8;

5.7                To the best of Accelr8’s knowledge and belief, there are no
attachments, levies, executions, assignments for the benefit of creditors,
receiverships, conservatorships or voluntary or involuntary proceedings in
bankruptcy or pursuant to any other debt or relief laws pending against Accelr8
or currently contemplated by Accelr8;

5.8                To the best of Accelr8’s knowledge and belief, Accelr8 has
timely filed all material federal, state, and local tax returns due during
calendar year 2011, and has paid all of its current material tax-related
obligations before delinquent or has obtained an extension therefor, including
all material federal, state and local taxes, except for such returns,
obligations, and payments which are being contested in good faith; and

5.9                Accelr8 does not have scrutinized business operations in Iran
or Sudan, in accordance with A.R.S. §35-393 et seq. and A.R.S. §35-391 et seq.

Accelr8 acknowledges and agrees that, for Accelr8’s purposes, this Agreement
constitutes the written agreement required by and referred to in A.R.S. §
41-1545.02. 

ARTICLE 6: ADDITIONAL COVENANTS AND AGREEMENTS OF ACCELR8

6.1                Progress Reports; Close Out Report. Accelr8 shall submit
Progress Reports to the Authority in accordance with the following schedule:

6.1.1Annually, on or before July 31 of each year within the term of this
Agreement, reporting on the twelve-month period ending the previous June 30 (the
Authority’s fiscal year);

6.1.2Upon or after achievement of each Milestone, reporting on the period from
the Effective Date through the date of achievement of the most recent Milestone
(these Progress Reports shall hereinafter be referred to as the “Milestone
Reports”); provided that the Milestone Report due following Milestone Four shall
be submitted no later than 20 days after the Measurement Date;     -10-    

 
 

          Execution Copy      6.1.3Upon the Relocation Date; and

6.1.4Within 20 Business Days after the Maturity Date, reporting on the period
from Effective Date through the Maturity Date (this Progress Report shall
hereinafter be referred to as the “Close Out Report”).

Except as provided in the preceding sentence, there shall be no filing deadline
for Milestone Reports. Accelr8’s failure to timely submit a Progress Report, or
to otherwise comply with conditions of receiving Grant Payments under this
Agreement, including without limitation those set forth in Article 3, shall have
the effect of correspondingly deferring any time requirements imposed hereunder
on the Authority relating to any payment obligations associated with the late
Progress Report. Notwithstanding the preceding sentence, if Accelr8 fails to
submit a required Progress Report or to otherwise comply with conditions of
receiving Grant Payments under this Agreement, including without limitation
those set forth in Article 3, within three months after such condition being
due, then subject to a Notice and Cure Period, Accelr8 shall be required to
repay all net Grant proceeds received hereunder, within 10 Business Days
following written notice thereof from the Authority, and the Authority shall be
forever relieved of its obligations hereunder. Progress Reports shall require
Accelr8 to disclose only such information necessary for the Authority to
determine whether Accelr8 has satisfied the requirements set forth herein.

6.2      Within 10 Business Days from receipt of each Progress Report, the
Authority shall take one of the following actions with respect to the report and
convey such action, together with a statement of the reasons for such action, to
Accelr8 in writing (including by E-mail, notwithstanding anything herein to the
contrary): (i) accept the contents of the report in whole, (ii) accept the
contents of the report in part and reject the contents of the report in part,
(iii) reject the contents of the report in whole, or (iv) reasonably request
additional information to assist with the Authority’s review of the report. In
the event the Authority does not timely respond to a Progress Report, then,
subject to a Notice and Cure Period, the Progress Report will be deemed accepted
and the Parties’ rights will be established as provided herein based on the
information in the Progress Report. In the event the Authority does request
additional information to assist with its review of a Progress Report, the
Parties shall work in good faith to resolve any open issues, and the Authority’s
response obligations with respect to the original Progress Report shall apply to
each receipt, in writing, of such additional information requested by the
Authority; provided, however, that the Authority shall use best efforts to
address and notify Accelr8 of all open issues at each step and shall not request
additional information from Accelr8 for the purposes of avoiding its timing
obligations under this section. Under no circumstances shall the Authority have
longer than 45 days in which to make a final decision with respect to a Progress
Report so long as Accelr8 has timely responded to all reasonable information
requests during the preceding time period. If the Authority rejects the contents
of a Progress Report, in whole or part, Accelr8 shall have such appeal rights
with respect to such decision as are available for Authority actions.

6.3                Accelr8 shall pay when due all of its own costs and expenses
required by or incident to this Agreement and the Project, including, without
limitation all taxes and assessments applicable to the Project, other than such
taxes and assessments as are actively contested by Accelr8, in good faith, by
appropriate proceedings.

6.4                Accelr8, at the Authority’s cost, shall permit the Authority,
upon reasonable notice during normal business hours and subject to Accelr8’s
security policies, while this Agreement is in effect, and for one (1) year
thereafter, to examine and audit such books and records of Accelr8 as are
necessary for the Authority to determine whether Accelr8 has performed the
Arizona Investment and the other conditions set forth herein.

 

-11-

 



 
 

 

Execution Copy 



ARTICLE 7: EVENTS OF DEFAULT; REMEDIES

7.1 Event of Default. The occurrence of any of the following shall constitute an
Event of Default by Accelr8 under this Agreement:

7.1.1 Subject to the Notice and Cure Period, the failure by Accelr8 to comply
with, perform and discharge, fully and timely, any material covenant, agreement,
condition or obligation to be performed by Accelr8 hereunder; provided, however,
that if such cure shall require more than 60 days to complete, Accelr8 shall not
be in default hereunder so long as Accelr8 shall commence such cure within the
60-day period and thereafter diligently prosecute such cure to completion; and
further provided, that such cure is completed within 60 days thereafter.

7.1.2 The appointment of a receiver, trustee, conservator, or liquidator for
Accelr8, or in respect of any of the Project, or any material part of any other
property of Accelr8;

7.1.3 The filing of a voluntary petition in bankruptcy against or by Accelr8, or
by the filing of any petition or answer seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for or against Accelr8, under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency, or
other relief for debtors; the filing of an involuntary petition in bankruptcy
for or against Accelr8, which is not dismissed within 60 days following such
filing; if Accelr8 becomes “insolvent” as that term is defined in Section
101(26) of the Bankruptcy Code, Title 11 of the United States Code, 11 U.S.C.
101, et seq.; or if Accelr8 shall make any general assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due; or if Accelr8 shall solicit any creditors of Accelr8 to file an
involuntary petition against Accelr8.

7.1.4 The validity or enforceability of the Agreement, at law or in equity, or
before any Governmental Authority, is challenged by Accelr8.

7.2 Remedies of Authority. Upon the occurrence of an Event of Default by
Accelr8, the Authority shall have the following remedies available to it:

7.2.1           Failure to deliver the Arizona Investment. In the event Accelr8
does not continuously maintain the Qualified Jobs for which Accelr8 receives
Milestone Grant Payments through the Maturity Date (as reflected in a final
Close Out Report), Accelr8 shall owe the Authority all or a portion of the Grant
calculated as follows (assuming it is a positive number): the number of
Qualified Jobs for which Accelr8 received a Grant Payment but which were not
retained through the Maturity Date multiplied by $12,923.



-12-

 

 

 

 
 



Execution Copy 

 

If the Authority determines, following receipt of the Close Out Report, that
Accelr8 owes any amounts to the Authority under this Section, the Authority
shall give written notice thereof to Accelr8 and Accelr8 shall pay such amounts
within 30 Business Days following receipt of such notice. Notwithstanding
anything herein to the contrary, requiring repayment by Accelr8 under Section
1.1.23 or this Section are the exclusive remedies of the Authority for Accelr8’s
failure to deliver the Arizona Investment. In the event of any action by the
Authority to recover any such amounts required to be repaid by Accelr8, in whole
or in part, the Authority shall be entitled to recover interest on such amounts
at the rate of 5% per annum from the Maturity Date, plus its reasonable
attorneys fees and costs if it is the prevailing party in such action.

7.2.2 Other Breaches; Remedies of Authority Cumulative. Except as set forth
herein, in the event of any other uncured breach of any provision of this
Agreement by Accelr8, except as provided herein, the Authority shall have all of
the rights and remedies granted herein and all other rights and remedies
available at law or in equity, and these same rights and remedies shall be
cumulative and may be pursued separately, successively, or concurrently against
Accelr8.

7.4 Remedy of Accelr8. Upon the occurrence of any breach of this Agreement by
the Authority, Accelr8, as its sole and exclusive remedy against the Authority,
subject to the Notice and Cure Period, may seek specific performance of the
Authority’s obligations arising under this Agreement.

7.5 Nonliability of Authority’s Officials. Notwithstanding anything in this
Agreement to the contrary, no officer, representative, agent, attorney or
employee of the Authority shall be personally liable to any other Party hereto,
or to any successor in interest to such Party, in the event of any
non-performance or breach by the Authority with respect to any obligation of the
Authority under the terms of this Agreement.

7.6 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES ARISING OUT OF
THIS AGREEMENT. IN NO EVENT SHALL AN AWARD OF DAMAGES EXCEED THE AMOUNT OF THE
GRANT, BUT SUCH AWARD TO THE AUTHORITY MAY, IN ADDITION, INCLUDE ITS REASONABLE
ATTORNEY’S FEES AND COSTS.

ARTICLE 8: GENERAL TERMS AND CONDITIONS

8.1                Notices. All notices, demands, requests, and other
communications required or permitted hereunder shall be in writing and shall be
delivered by hand, telegram, facsimile or deposited with the United States
Postal Service postage prepaid, registered or certified mail, return receipt
requested, or delivered by courier or personal delivery addressed as follows:



If to the Authority: Arizona Commerce Authority   333 North Central Avenue,
Suite 1900   Phoenix, Arizona 85004   Attn: Greg Linaman   Telephone No.:
602-845-1255   Facsimile No.: 602-845-1201    

 

-13-

 

 

 

 

 
 



 

Execution Copy

 

with a required copy to: Mariscal, Weeks, McIntyre & Friedlander, P.A.   2901
North Central Avenue, Suite 200   Phoenix, Arizona 85012   Attn: David I.
Thompson, Esq.   Telephone No.: 602-285-5021   Facsimile No.: 602-285-5100    
If to Accelr8: Accelr8 Technologies Corporation           Attn: Lawrence Mehren,
CEO   Telephone No.:   Facsimile No.:     with a required copy to: Snell &
Wilmer L.L.P.   One Arizona Center   Phoenix, AZ 85004-2202   Attn: Daniel M.
Mahoney, Esq.   Telephone No.: 602-382-6000   Facsimile No.: 602-382-6070







 

All notices, requests, demands or other communications that are required or may
be given pursuant to the terms of this Agreement will be in writing and will be
deemed to have been duly given: (i) on the date of delivery, if personally
delivered by hand, (ii) upon the fifth day after such notice is deposited in the
United States mail, if mailed by registered or certified mail, postage prepaid,
return receipt requested, (iii) upon the date scheduled for delivery after such
notice is sent by a nationally recognized overnight express courier if the
delivery date is a Business Day, or otherwise on the next Business Day or (iv)
if delivered by facsimile, courier or by personal delivery, then notice is
deemed delivered upon the date and time of confirmed, actual receipt or refusal
of delivery by the representative’s agents and employees of Accelr8. Any Party
may designate a different address or person to whom such notices should be sent
by giving notice thereof as provided in this Section 8.1, which change of
address shall be effective upon receipt.

8.2                Indemnity. To the fullest extent permitted by law, Accelr8
hereby indemnifies, and agrees to defend, pay and hold harmless the Authority
and the Authority’s directors, officers, agents and employees for, from and
against any and all liability, expense or damage of any kind or nature and from
any suits, claims or demands, including reasonable legal fees and expenses,
arising from the gross negligence or willful misconduct of Accelr8 in connection
with this Agreement. Upon receiving knowledge of any suit, claim or demand
asserted by a third party that the Authority believes is covered by this
indemnity, the Authority shall give Accelr8 prompt notice of the matter and an
opportunity to defend the Authority, at Accelr8’s sole cost and expense. The
Authority shall be responsible for complete and active cooperation with Accelr8
in defense of such claims, without compensation from Accelr8. The Authority
shall not settle any such claims, suits, or demands without prior written
consent of Accelr8. Accelr8 shall pay any and all valid claims of any brokers or
agents with whom it has dealt who claim a right to any fees in connection with
arranging the financing created pursuant to this Agreement, and shall hold the
Authority harmless from such claims, whether or not they are valid. The
obligations of Accelr8 in this Section 8.2 shall survive the termination of the
Agreement and the repayment (if any) thereof for a period of one year.. No
provision of this Agreement may be amended or modified, except by written
instrument executed by the Party against whom such amendment or modification is
sought to be enforced.

 

-14-

 

 

 
 



Execution Copy

 

8.4                Limited Severability. The Authority and Accelr8 each believes
that the execution, delivery and performance of this Agreement are in compliance
with all Applicable Laws. However, in the unlikely event that any provision of
this Agreement is declared void or unenforceable (or is construed as requiring
the Authority to do any act in violation of any Applicable Laws, constitutional
provision, law, regulation, code or charter), such provision shall be deemed
severed from this Agreement, and this Agreement shall otherwise remain in full
force and effect; provided that this Agreement shall retroactively be deemed
reformed to the extent reasonably possible in such a manner so that the reformed
agreement (and any related agreements effective as of the same date) provide
essentially the same rights and benefits (economic and otherwise) to the Parties
as if such severance and reformation were not required. Unless prohibited by
Applicable Laws, the Parties further shall perform all acts and execute all
amendments, instruments and consents necessary to accomplish and to give effect
to the purposes of this Agreement, as reformed.

8.5                No Waiver; the Authority’s Standard for Consents. No waiver
by the Authority or Accelr8 of any of its respective rights or remedies
hereunder, shall be considered a waiver of any other or subsequent right or
remedy; no delay or omission in the exercise or enforcement by the Authority or
Accelr8 of any rights or remedies shall be construed as a waiver of any other
right or remedy; and, to the extent permitted by applicable law, no exercise of
enforcement of any such rights or remedies shall be held to exhaust any right or
remedy of the Authority or Accelr8. Unless otherwise provided in this Agreement,
all consents of the Authority or Accelr8 permitted or required under this
Agreement shall be given or withheld in such Party’s sole discretion.

8.6                Confidentiality. The Authority may not disclose to any Person
any confidential, proprietary or non-public information of Accelr8 furnished to
the Authority by Accelr8 or its representatives (such information being referred
to collectively herein as the “Accelr8 Information”), except that the Authority
may disclose Accelr8 Information (i) to its and its affiliates’ employees,
officers, directors, agents and advisors who have a need to know (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Accelr8 Information and instructed to keep such
Accelr8 Information confidential on substantially the same terms as provided
herein and provided further that the Authority shall be responsible for any
disclosure by such Persons to whom the Authority makes disclosure), (ii) to the
extent required by Applicable Laws or regulations or by any subpoena or similar
legal process, (iii) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, and (iv) with the consent of Accelr8. The obligations under
this Section 8.6 shall survive the termination of this Agreement.

8.7                No Third Party Beneficiary. This Agreement is for the sole
benefit of the Authority and Accelr8 and is not for the benefit of any third
party, other than the indemnified parties referenced in Section 8.2.

 

-15-

 





 
 

  

Execution Copy

8.8                Number and Gender. Whenever used herein, the singular number
shall include the plural and the singular and the use of any gender shall be
applicable to all genders.

8.9                Captions. The captions, headings, and arrangements used in
this Agreement are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.

8.10            Governing Law; Venue. This Agreement shall be deemed to be made
under, shall be construed in accordance with, and shall be governed by the
internal, substantive laws of the State of Arizona (without reference to
conflict of law principles). Any action brought to interpret, enforce or
construe any provision of this Agreement shall be commenced and maintained
solely and exclusively in the Superior Court of the State of Arizona in and for
the County of Maricopa (or, as may be appropriate, in the Justice Courts of
Maricopa County, Arizona, or in the United States District Court for the
District of Arizona). The Parties irrevocably consent to sole and exclusive
jurisdiction and venue in such courts for such purposes and waive all rights to
seek transfer or removal of any action commenced under or in connection with
this Agreement.

8.11            Time of the Essence. Time is of the essence with respect to each
and every term and condition of this Agreement to be performed by the Parties
hereunder.

8.12            Attorneys’ Fees. In the event of a breach by any Party of any
provision of this Agreement and commencement of a subsequent legal action in an
appropriate forum, or in the event of an action seeking a declaration of the
rights or liabilities of the Parties, the prevailing Party in any such dispute
shall be entitled to reimbursement of its reasonable attorney's fees and court
costs, including, but not limited to, its costs of expert witnesses,
transportation, lodging and meal costs of the parties and witnesses, costs of
transcript preparation and other reasonable and necessary direct and incidental
costs of such dispute.

8.13            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed one and the same document.

8.14            Recitals. The Recitals are incorporated herein by this reference
and made an integral part hereof.

8.15            Successors Bound. This Agreement shall inure to the benefit of,
and shall be binding upon, each of the Parties and their successors and assigns
hereunder.

8.16            Publicity. Accept as otherwise required by applicable laws,
rules or regulation, neither Party shall issue any press release or make any
other public announcement concerning this Agreement without the prior written
consent of the other Party, which consent may be granted or withheld for any or
no reason.

8.17            Protection of Confidential Information. The Authority
acknowledges that information submitted by Accelr8 or made available by Accelr8
to the Authority prior to the date hereof, and information which Accelr8 may
submit or make available to the Authority after the date hereof (including all
information contained on any progress report submitted by Accelr8 to the
Authority as required by this Agreement and/or A.R.S. §41-1545.03), includes or
will include when submitted or made available in the future highly confidential
information (“Accelr8 Confidential Information”), the disclosure of which to
parties other than the Authority would divulge trade secrets of Accelr8, would
harm Accelr8’s competitive position related to business development
opportunities and strategies (and otherwise), and/or could result in a material
adverse effect on the business, results of operations, financial condition
and/or prospects of Accelr8. The Authority agrees (i) that, unless otherwise
expressly agreed in writing by Accelr8, such Accelr8 Confidential Information
shall not be subject to disclosure to any third party, including disclosure
under A.R.S. §39-101 et seq., unless compelled by a court of law, and (ii) to
use its best efforts to maintain the confidentiality of all information relating
to Accelr8 in its possession, including notifying Accelr8 within two days of the
Authority’s receipt of any request or demand for disclosure of any information
relating to Accelr8 pursuant to a public records request or otherwise. Upon such
notice by the Authority, Accelr8 shall, within 10 Business Days, communicate to
the Authority, in writing, what parts, if any, of the information requested is
deemed by Accelr8 to be Accelr8 Confidential Information.

-16-

 



 
 

 

Execution Copy

8.18            Conflict of Interest. The requirements of A.R.S. § 38-511 apply
to the Agreement.

8.19            No Assignment. The Parties acknowledge that this Agreement, and
the Grant made to Accelr8, is personal to Accelr8 and is based solely and
exclusively upon factors relevant to Accelr8’s unique business history,
qualifications, financial structure and experience, and that, except as provided
for in this Agreement, Accelr8 may not assign or transfer (which shall include
but not be limited to encumbering or hypothecating), in whole or in part, this
Agreement, or its rights or obligations arising under this Agreement (including
its right to receive any funds or grant monies payable hereunder), in whole or
in part, to any other person or entity, or for any purpose not specified herein,
without the prior written consent of the Authority, which may be granted,
withheld, delayed or conditioned in the Authority’s sole, absolute and
unfettered discretion. Any assignment, or attempted or purported assignment, in
violation of this Section 9.20 shall be void, and not voidable, and shall vest
no rights in the purported assignee or transferee. Notwithstanding anything
herein to the contrary, Accelr8 shall be permitted to complete a Corporate
Succession so long as Accelr8’s successor-in-interest assumes its obligations
under this Agreement by operation of law or otherwise.

 

[Signatures are on the following page.]

 

 

 

-17-

 

 
 

 

Execution Copy 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties to be effective as of the Effective Date.



ACCELR8: ACCELR8 TECHNOLOGIES CORPORATION,   a Colorado corporation          
By: Lawrence Mehren   Its: President and CEO     AUTHORITY: ARIZONA COMMERCE
AUTHORITY,   an agency of the State of Arizona           By:
______________________________________   Sandra Watson   Its: Interim President
and CEO        

 

 



 -18-

 

 

 

 

 
 

 

 

Execution Copy

 

Exhibit A

 

CLOSING AFFIDAVIT

 

The undersigned hereby declares that he is the President and Chief Executive
Officer of Accelr8 Technologies Corporation, a Colorado corporation (“Accelr8”),
and further declares, solely in such capacity for Accelr8 and not individually,
that:

 

1. The undersigned has examined the Grant Agreement, executed and effective as
of _____________, 2012, by and between Accelr8 and the Arizona Commerce
Authority, an agency of the State of Arizona (the “Agreement”); and

 

2. To the knowledge of the undersigned, without an independent investigation,
the representations and warranties of Accelr8 set forth in Article 5 of the
Agreement are true and correct in all material respects, or true and correct
where such representations and warranties are already qualified by materiality
or material adverse change in the business, operations or financial condition of
Accelr8;, except that if a representation and warranty is made as of a specific
date and such date is expressly referred to therein, such representation or
warranty shall be true and correct (or true and correct in all material
respects, as applicable) as of the date thereof.

 

Executed this ___ day of ______________2012.

 



      By: ___________________________________________   Name:
_________________________________________  
Its:____________________________________________    

 

 

STATE OF ARIZONA )   ) ss County of Maricopa )    



 



On ________________________, 2012, before me, the undersigned Notary Public,
personally appeared ____________________________________, personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity and that by his signature on the
instrument the person or the entity upon behalf of which the person acted,
executed the instrument.

 



WITNESS my hand and official seal.       Notary Public   My Commission Expires:
 

 

 

 

-2-

 

 

 

 

 

 



 
 

 

 

Execution Copy

 

 

Exhibit B

 

FORM OF PROGRESS REPORT

 

 

 

 

 

-2-

 

 

 

 
 

 

 

 

Exhibit C

 

 

ESCROW AGREEMENT FOR GRANT

